NOTE: This order is nonprecedential.

UHniteh étateﬁ Qtnurt of appealﬁ
for the erheral (ﬂiirtuit

DAVID A. TROPP,
Plaintiff-Appellant,

V.

CONAIR CORPORATION, BRIGGS & RILEY
TRAVELWARE LLC, DELSEY LUGGAGE INC.,
EBAGS, INC., EAGLE CREEK, INC., FORTUNE

BRANDS, INC., HP MARKETING CORP. LTD., L.C.
INDUSTRIES, LLC, OUTPAC DESIGNS INC.,
MAGELLAN’S INTERNATIONAL TRAVEL
CORPORATION, SAMSONITE CORPORATION,
TITAN LUGGAGE USA, TRAVELPRO
INTERNATIONAL IN C., TUMI, INC., VICTORINOX
SWISS ARMY, INC., WORDLOCK, INC., VF
OUTDOOR, INC., TRG ACCESSORIES, LLC,
BROOKSTONE COMPANY, INC., BROOKSTONE
STORES, INC., AND MASTER LOCK COMPANY
LLC,

Defendants-Appellees.

2011-1583

Appeal from the United States District Court for the
Eastern District of New York in case no. 08-CV-4446,
Judge Eric N. Vitaliano.

 

TROPP V. CONAIR CORPORATION

ON MOTION

ORDER

David A. Tropp moves, without opposition, for

expedited consideration of his pending motion to stay
brieﬁng in this appeal pending decisions by this court in
Akamai Technologies, Inc. v. Limelight Networks, Inc, No.

200

9—1372 and McKesson Technologies Inc. 11. Epic Systems

Corp, No. 2010-1291, or in the alternative for an extension
of time to ﬁle his initial brief.

isd

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted to the extent that Tropp’s brief

us by December 27, 2011.
FOR THE COURT
DEC 0 9 2011 Isl Jan Horbaly
Date Jan Horbaly
Clerk

CC:

s23

Ronald D. Coleman, Esq.
Jeffrey A. Schwab, Esq.

Brian Andrew Carpenter, Esq. ugh cougaiﬁﬁypﬂm FOR

William L. Prickett, Esq. THE FEDERAL CIRCUIT
Christopher Francis Lonegro, Esq. ‘ r

Zachary Berk, Esq.   
Janet L. Cullum, Esq.

Robert J. Kenney, Esq. .IANCIEE‘B‘ALY

Gary M. Butter, Esq.
Thomas F. Fitzpatrick, Esq.